Fill in this information to identify your case:
Debtor 1       Maurice    Norman                                               Check if this is an amended plan,
                                                                            and list below the sections of the plan
Debtor 2       Michelle   Norman                                            that have been changed
(Spouse, if filing)                                                         ________________________________

United States Bankruptcy Court for the Northern District of Ohio

Case number
Official Form 113


Chapter 13 Plan                                                                                                  12/17
Part 1:    Notices

           This form sets out options that may be appropriate in some cases, but the presence of an option on
To
           the form does not indicate that the option is appropriate in your circumstances or that it is
Debtor(s):
           permissible in your judicial district. Plans that do not comply with local rules and judicial rulings may
           not be confirmable.

              In the following notice to creditors, you must check each box that applies.
             Your rights are affected by this plan. Your claim may be reduced, modified, or eliminated.
To           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney
Creditor(s): must file an objection to confirmation at least 7 days before the date set for the hearing on
             confirmation, unless otherwise ordered by the Bankruptcy Court. The Bankruptcy Court may
             confirm this plan without further notice if no objection to confirmation is filed. See Bankruptcy Rule
             3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

               The following matters may be of particular importance. Debtors must check one box on each line
               to state whether or not the plan includes each of the following items. If an item is checked as “Not
               Included” or if both boxes are checked, the provision will be ineffective if set out later in the plan.




 1.1      A limit on the amount of a secured claim, set out in Section 3.2, which                         Not
          may result in partial payment or no payment to the secured creditor.         Included       included




 1.2      Avoidance of a judicial lien or nonpossessory, nonpurchase-money                                Not
          security interest, set out in Section 3.4.                                   Included       included



                                                                                                          Not
 1.3      Nonstandard provisions, set out in Part 8.
                                                                                        Included      included




Official Form 113                                 Chapter 13 Plan                                  Page 1




    20-14275-jps          Doc 2     FILED 09/21/20         ENTERED 09/21/20 22:06:42                Page 1 of 6
Debtor Maurice Norman & Michelle Norman                                                  Case Number


Part 2:     Plan Payments and Length of Plan


2.1     Debtor(s) will make payments to the trustee as follows :
       $716.77 per Month for 60 months
       [and $___ per ___ for ___ months.] Insert additional lines if needed.
       If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent
       necessary to make the payments to creditors specified in this plan.
2.2     Regular payments to the trustee will be made from future income in the following manner:
       Check all that apply.
          Debtor(s) will make payments pursuant to a payroll deduction order.
          Debtor(s) will make payments directly to the trustee.
          Other (specify method of payment): _________________ .
2.3     Income tax refunds.
Check one
       Debtor(s) will retain any income tax refunds received during the plan term.
          Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within
       14 days of filing the return and will turn over to the trustee all income tax refunds received during the plan
       term.
          Debtor(s) will treat income tax refunds as follows:
       _debtor will treat according to confirmation order______________________


2.4  Additional payments.
Check one:
       None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.
           Debtor(s) will make additional payment(s) to the trustee specified below. Describe the source,
       estimated amount, and date of each payment.
       ______________________


2.5     The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is      $43,006.07..


Part 3: Treatment of Secured Claims


3.1     Maintenance of payments and cure of default, if any.
       Check One.

      None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.


3.2 Request for valuation of security, payment of fully secured claims, and modification of under
        claims Check one.
secured claims.


      None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.


3.3     Secured claims excluded from 11 U.S.C. § 506.
       Check One.



      20-14275-jps       Doc 2      FILED 09/21/20         ENTERED 09/21/20 22:06:42               Page 2 of 6
      None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.


3.4      Lien avoidance.
        Check One.

      None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.


3.5      Surrender of Collateral.
        Check One.

      None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.



Part 4:     Treatment of Fees and Priority Claims


4.1       General
        Trustee’s fees and all allowed priority claims, including domestic support obligations other than those
        treated in § 4.5, will be paid in full without postpetition interest.
4.2       Trustee’s fees
        Trustee’s fees are governed by statute and may change during the course of the case but are estimated to
        be 5.50% of plan payments; and during the plan term, they are estimated to total $2,242.02.
4.3      Attorney's Fees
The balance of the fees owed to the attorney for the debtor(s) is estimated to be $400.00.
4.4      Priority claims other than attorney's fees and those treated in § 4.5.
        Check one.

      None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.
      The debtor(s) estimate the total amount of other priority claims to be $18,161.50.


4.5      Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.
        Check one.
          None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.
        [o] The allowed priority claims listed below are based on a domestic support obligation that has been
        assigned to or is owed to a governmental unit and will be paid less than the full amount of the claim under
        11 U.S.C. § 1322(a)(4). This plan provision requires that payments in § 2.1 be for a term of 60 months;
        see 11 U.S.C. § 1322(a)(4).​
Name of Creditor                       Estimated amount of Claim to be paid
                                        $


Part 5: Treatment of Nonpriority Unsecured Claims


 5. 1     Nonpriority unsecured claims not separately classified.
Allowed nonpriority unsecured claims that are not separately classified will be paid pro rata. If more than one
option is checked, the option providing the largest payment will be effective. Check all that apply.
           The sum of $1,023.75.
           25.00% of the total amount of these claims, an estimated payment of $1,023.75] .
           The funds remaining after disbursements have been made to all other creditors provided for in this


        20-14275-jps       Doc 2    FILED 09/21/20         ENTERED 09/21/20 22:06:42              Page 3 of 6
        plan.
        If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid
        approximately $10,510.00. Regardless of the options checked above, payments on allowed nonpriority
        unsecured claims will be made in at least this amount.
5.2      Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.


       None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.


5. 3     Separately classified nonpriority unsecured claims. Check one.
       None. If “None” is checked, the rest of § 5.4 need not be completed or reproduced.
       Nonpriority unsecured claims listed below are separately classified and treated as follows:
                                  Basis for separate classification    Amount to be paid on      Interest rate (if
Name of Creditor
                                  and treatment                        the claim                 applicable)
Northeast Ohio Regional
                                                                       $0.00                     0.00%
Sewer District
Nel Net                                                                $0.00                     0.00%
Navient                                                                $0.00                     0.00%
Navient                                                                $0.00                     0.00%
Navient                                                                $0.00                     0.00%
Nel Net                                                                $0.00                     0.00%


Part 6: Executory Contracts and Unexpired Leases


6.1 The executory contracts and unexpired leases listed below are assumed and treated as specified. All
other executory contracts and unexpired leases are rejected. Check one.
       None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.
    Assumed contracts or leases. Current installment payments will be disbursed by the trustee or directly by
the debtor, as specified below. Arrearage payments will be paid in full through the trustee. Amounts stated on a
proof of claim filed in accordance with the Bankruptcy Rules control over any contrary amounts listed below as
to the installment payment and arrearage.
Name of           Description of leased property or executory Current installment        Amount of arrearage to be
Creditor          contract                                    payment                    paid
                                                                $352.98
                                                                Disbursed by:
Greyt Estates 3660 Harvey Rd Land Contract                                               $0.00
                                                                   Trustee
                                                                   Debtor(s)


Part 7:     Vesting of Property of the Estate


 7.1 Property of the estate will vest in the debtor(s) upon discharge or closing of the case, whichever occurs
earlier, unless an alternative vesting date is selected below. Check the applicable box to select an alternative
vesting date:
           plan confirmation.
           other: ____________________________


Part 8: Nonstandard Plan Provisions


8.1 Check “None” or List Nonstandard Plan Provisions


       20-14275-jps       Doc 2     FILED 09/21/20         ENTERED 09/21/20 22:06:42                 Page 4 of 6
          None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.
Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a
provision not otherwise included in the Official Form or deviating from it. Nonstandard provisions set out
elsewhere in this plan are ineffective.

These plan provisions will be effective only if the applicable box in § 1.3 is checked.
________________________
Part 9:     Signatures


9.1 Signatures of Debtor(s) and Debtor(s)’ Attorney

If the Debtor(s) do not have an attorney, the Debtor(s) must sign below; otherwise the Debtor(s) signatures are
optional. The attorney for the Debtor(s), if any, must sign below.



/s/ Maurice Norman                      /s/ Michelle Norman
Signature of Debtor 1                   Signature of Debtor 2
Executed on: 09/22/2020                 Executed on: 09/22/2020


/s/ Arleesha Wilson
                                        Executed on: 09/22/2020
Signaure of Attorney for Debtor(s)
Signature(s) of Debtor(s)




By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also
certify(ies
certify(ies)) that the wording and order of the provisions in this Chapter 13 plan are identical to those contained
in Official Form 113, other than any nonstandard provisions included in Part 8.




    20-14275-jps         Doc 2    FILED 09/21/20         ENTERED 09/21/20 22:06:42               Page 5 of 6
Exhibit: Total Amount of Estimated Trustee Payments


The following are the estimated payments that the plan requires the trustee to disburse. If there is any
difference between the amounts set out below and the actual plan terms, the plan terms control.
a. Maintenance and cure payments on secured claims (Part 3, Section 3.1 total )                      $0.00
b. Modified secured claims (Part 3, Section 3.2 total )                                              $0.00
c. Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total )                         $0.00
d. Judicial liens or security interests partially avoided (Part 3, Section 3.4 total )               $0.00
e. Fees and priority claims (Part 4 total )                                                          $20,803.52
f. Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount )                        $1,023.75
g. Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total )                    $0.00
h. Separately classified unsecured claims (Part 5, Section 5.3 total )                               $0.00
i. Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)          $21,178.80
j. Nonstandard payments (Part 8, total)                                                              $0.00
                                                                                                     $43,006.07
  Total of lines a through j




    20-14275-jps        Doc 2      FILED 09/21/20          ENTERED 09/21/20 22:06:42           Page 6 of 6
